NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 19, 2014
                                Decided March 19, 2014

                                         Before

                        RICHARD A. POSNER, Circuit Judge 

                        MICHAEL S. KANNE, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 13‐1718

UNITED STATES OF AMERICA,                       Appeal from the United States 
     Plaintiff‐Appellee,                        District Court for the Northern District
                                                of Illinois, Eastern Division.
      v.
                                                No. 11 CR 378
TRALVIS E. EDMOND,
    Defendant‐Appellant.                        Matthew F. Kennelly,
                                                Judge.

                                       O R D E R

       A jury found Tralvis Edmond guilty of possession of a firearm by a felon, 18
U.S.C. § 922(g)(1), and possession of heroin with intent to distribute, 21 U.S.C.
§ 841(a)(1). Prior felony convictions for robbery, battery, and distribution of heroin
made Edmond a career offender, see U.S.S.G. § 4B1.1(a), and the district court calculated
a guidelines imprisonment range of 210 to 262 months. Both parties urged the district
court to impose a below‐guidelines sentence, and the district court concluded that 84
months was appropriate. Edmond filed a notice of appeal, but his appointed attorney,
who also represented him at trial, asserts that the appeal is frivolous and seeks to
withdraw under Anders v. California, 386 U.S. 738, 744 (1967). Edmond opposes
No. 13‐1718                                                                          Page 2

counsel’s motion. See CIR. R. 51(b). We confine our review to the potential issues
identified in counsel’s facially adequate brief and Edmond’s response. See United States
v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Police in Chicago executed a search warrant at an apartment where Edmond was
known to stay several nights a week. The officers discovered 2 loaded guns, 3 grams of
heroin divided among 14 packets, 8 grams of cocaine, and several documents
corroborating Edmond’s use of the apartment, including his social security card,
receipts, and bills. Edmond was not present at the time (though his girlfriend and their
children were), so the officers entered an investigative alert for him in a computer
database. A few months later Edmond was arrested for a traffic offense and taken to a
Chicago police station for processing. After Miranda warnings he agreed to be
interviewed about the investigative alert. Edmond said he had obtained the guns to
protect his girlfriend and children from someone who was trying to kill them, and that
he was holding the drugs for a neighborhood dealer who had threatened harm if he
refused. The interviewing officer’s report documents that Miranda warnings had been
given but does not say expressly that Edmond waived his Fifth Amendment rights after
those warnings.

       After Edmond was charged in federal court, he moved to suppress this
confession. In his motion Edmond asserted through counsel that he never received
Miranda warnings or waived his Fifth Amendment rights. He later submitted an
affidavit averring that the interviewing officer did not give him Miranda warnings
before he confessed. Yet Edmond did not testify or present other evidence at the
evidentiary hearing conducted on his motion by District Judge Manning. In contrast,
the interviewing police officer (who also was the affiant for the search warrant) testified
that Edmond had waived his rights after Miranda warnings, though the officer
conceded that no witness had been present. Judge Manning credited the officer’s
testimony and denied Edmond’s motion.

        The case then was reassigned to Judge Kennelly. At trial the government called
the police officers who found the guns and foil packages (which were all together in a
tinted plastic bag), and a chemist who identified the contents as heroin. The government
also called as an expert an agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives, who opined that the amount of heroin—which he valued at $100 in bulk
and $140 if the foil packages were sold separately—was consistent with a distributable
quantity. The agent surmised that the heroin probably was not for personal use because
street‐level dealers in Chicago typically get 12 to 14 foil packets at a time from mid‐level
No. 13‐1718                                                                            Page 3

dealers and keep them together in a plastic bag like the one found in the apartment. In
addition, the police officer who interviewed Edmond gave his account of the
defendant’s confession.  

        After the government had rested, Edmond moved for a judgment of acquittal. He
argued that no eyewitness had seen him with the guns or heroin. The district court
denied the motion, explaining that Edmond’s confession was enough to convict. The
defense then called one witness, another occupant of the apartment building, who
testified that Edmond’s girlfriend and children lived in the building but that he was
present only two or three times per week. The jury then returned guilty verdicts, and
the judge denied Edmond’s renewed motion for judgment of acquittal. 

        Counsel and Edmond first question whether the defendant could argue on
appeal that Judge Manning erroneously denied his motion to suppress. We review
credibility determinations made on a motion to suppress for clear error. United States v.
Vallar, 635 F.3d 271, 283–84 (7th Cir. 2011). Edmond had submitted an affidavit before
the evidentiary hearing, but then at the hearing he declined to testify and instead left
uncontradicted that, after Miranda warnings, he waived his rights to remain silent and
to have a lawyer present during the interview. The district court credited the officer’s
testimony, and an appellate challenge to that decision would be frivolous. See United
States v. Freeman, 691 F.3d 893, 900–01 (7th Cir. 2012); United States v. Smith, 218 F.3d 777,
780–81 (7th Cir. 2000); see also Allegheny Energy, Inc. v. DQE, Inc., 171 F.3d 153, 167 n.19
(3d Cir. 1999) (“Particularly where opposing affidavits duel for the key to a dispositive
issue, affidavits often prove a poor substitute for live testimony.”). It makes no
difference that the police officer did not state explicitly in his report that Edmond had
waived his Fifth Amendment rights. See Freeman, 691 F.3d at 900–01.

        Appellate counsel also correctly asserts that it would be frivolous for Edmond to
contest the sufficiency of the evidence supporting his convictions. When evaluating a
sufficiency challenge, we view the evidence in the light most favorable to the
government and will uphold the verdict so long as any rational jury could have found
the defendant guilty beyond a reasonable doubt. United States v. Aldridge, 642 F.3d 537,
544 (7th Cir. 2011). 

       On the § 922(g)(1) count, the parties stipulated that Edmond already was a
convicted felon before the apartment search and that the guns had traveled in interstate
commerce. Only the element of possession was at issue, see United States v. Morris, 349
F.3d 1009, 1013 (7th Cir. 2003), and the jurors chose to believe the police officer’s
No. 13‐1718                                                                            Page 4

testimony that Edmond had confessed to possessing the guns. We would not
second‐guess the jury’s assessment. See United States v. Hampton, 585 F.3d 1033, 1042
(7th Cir. 2009).
        
       On the heroin count, the government’s evidence is not as strong and might have
been problematic if not for Edmond’s explanation for having the 14 foil packets.
Edmond’s lawyer tells us that it would be frivolous to raise a claim of insufficient
evidence because intent to distribute can be inferred from quantity alone, and the judge
gave the government’s proposed jury instruction saying that intent to distribute may be
inferred “from possession of a quantity of a controlled substance larger than is needed
for personal use.” Yet this language may not fully conform to this circuit’s view about
when intent to distribute may be inferred from drug quantity alone. Language in some
of our cases states that any quantity above that for personal use can support an
inference of intent to distribute, see United States v. Turner, 93 F.3d 276, 288 (7th Cir.
1996) (quantity “larger than needed for personal use” allows inference); United States v.
Curry, 79 F.3d 1489, 1498–99 (7th Cir. 1996) (same), but we also have stated as the
standard that a “substantial” amount of drugs is needed to raise that inference, see
United States v. Corral‐Ibarra, 25 F.3d 430, 436 n.4 (7th Cir. 1994); United States v. Tanner,
941 F.2d 574, 586 (7th Cir. 1991); see also United States v. Madera‐Madera, 333 F.3d 1228,
1233 (11th Cir. 2003) (“significantly large quantity”); United States v. Boyd, 180 F.3d 967,
980 (8th Cir. 1999) (“large quantities”). The government’s expert testified that 3 grams of
heroin is a distributable quantity because a typical dosage is 1/4 to 1/3 of a gram, yet the
agent also conceded on cross‐examination that a heroin user might have that much of
the drug on hand for personal use. So the inference is weak, whether it arises from
possession of a substantial quantity of drugs or simply from an amount that is “larger
than needed for personal use.” Edmond possessed only 9 to 12 times the typical dosage,
and the expert did not say how many times in a day the average heroin addict uses or
how many doses he is likely to have on hand. 

        Nevertheless, we agree with counsel that on these facts a sufficiency challenge
would be frivolous because drawing an inference about intent from the drug quantity
was unnecessary. When Edmond was interviewed about his possession of the heroin,
he did not say it was for personal use or even that he is a heroin user. Rather, he said
that he was holding it for the dealer it belonged to, which implies that he intended to
return—to distribute—the dealer’s stash when he came calling. See United States v.
Tingle, 183 F.3d 719, 727 n.3 (7th Cir. 1999) (explaining that “distribute” means to
deliver). Transferring possession of a controlled substance, even without remuneration,
is distribution. United States v. Gilmer, 534 F.3d 696, 702 (7th Cir. 2008); United States v.
No. 13‐1718                                                                             Page 5

Larkins, 83 F.3d 162, 167 (7th Cir. 1996); United States v. Coady, 809 F.2d 119, 124 (1st Cir.
1987). Thus, Edmond’s intent to distribute the packaged heroin is evident from his
confession.

        In his Rule 51(b) response, Edmond also asserts that he could argue on appeal
that the district judge committed clear error by applying a two‐level upward
adjustment for obstruction of justice. See U.S.S.G. § 3C1.1. The judge assessed that
increase after finding that Edmond falsely stated in his affidavit that he did not receive
Miranda warnings. Judge Manning had credited the interviewing officer’s version of
events, and Judge Kennelly reasoned that, since Edmond’s affidavit directly contradicts
the officer’s testimony, the affidavit must be false. Providing materially false
information to a judge is ground for this upward adjustment, U.S.S.G. § 3C1.1, cmt.
n.4(f), and thus an appellate challenge would be frivolous, see United States v.
Gonzalez‐Mendoza, 584 F.3d 726, 730 (7th Cir. 2009). At all events, because Edmond is a
career offender and the statutory maximum for his heroin crime is 20 years, his total
offense level was 32 with or without the 2‐level increase under § 3C1.1. See 21 U.S.C.
§ 841(b)(1)(C); U.S.S.G. § 4B1.1(b)(3).

        The only other possible appellate claim concerns the reasonableness of Edmond’s
overall prison term. We agree with counsel that this claim would be frivolous. The
defendant persuaded the district court that his status as a career offender overstates his
criminal history, and the judge agreed. Edmond’s 84‐month sentence is 5 ½ years below
the low end of the range that would have applied if he was not a career offender (151
months) and 10 ½ years below the actual range. In fact, the sentence falls within the
guidelines range that would have applied if Edmond had been convicted only of
possession of a firearm by a felon and not been given the increase for obstruction of
justice. The sentence imposed is presumed reasonable, Rita v. United States, 551 U.S. 338,
347 (2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013), and nothing about
this case warrants an exception to that presumption. The judge considered Edmond’s
employment history, good job, and support of his family. The judge also considered the
need to prevent Edmond from committing future crimes and the need to combat drugs
and guns in Chicago’s neighborhoods. See 18 U.S.C. § 3553(a). Any challenge to the
resulting sentence would be frivolous.

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.